Greenberg, J.
(dissenting in part). I would reverse the defendant’s adjudication as a youthful offender for being an armed career criminal. That statute states, in pertinent part: “Whoever, having been previously convicted of a violent crime ... as defined herein, violates the provisions of paragraph (a), (c) or (h) of section 10 shall be punished by imprisonment in the state prison for not less than three years nor more than 15 years” (emphasis added). G. L. c. 269, § 10G(a). Because his prior record consists of juvenile adjudications, rather than adult convictions, the defendant does not meet the statute’s requirements. See, e.g., Department of Youth Servs. v. A Juvenile, 384 Mass. 784, 786 (1981) (“An adjudication concerning a juvenile is not, of course, a conviction of crime”).
The majority determines that the statutory language applies equally to adjudications, pointing to the definition of “violent crime” adopted by § 10G, which makes it clear that “violent crimes” can be committed by juveniles. But that definition casts no ambiguity on § lOG’s clear requirement that defendants *164must have been previously “convicted” of a violent crime. The armed career criminal statute does not authorize punishment for those, such as the defendant, who have been previously adjudicated youthful offenders for committing such an act. If the Legislature had intended for juvenile adjudications to serve equally with adult convictions, it could have done so explicitly, as indeed it did with respect to every other use of the phrase “violent crime” as defined in G. L. c. 140, § 121. See G. L. c. 140, § 129B (“convicted or adjudicated a youthful offender or delinquent child”); G. L. c. 140, § 131 (same); G. L. c. 140, § 13IF (same). Guided by the familiar standard of statutory interpretation, I would “decline to read into [G. L. c. 269, § 10G,] something that simply is not there.” Commonwealth v. Ruiz, 426 Mass. 391, 394 (1998).
Next, the majority points to Commonwealth v. Connor C., 432 Mass. 635, 646 (2000), in which the Supreme Judicial Court concluded that a “ ‘previous adjudication of delinquency,’ for a violation of G. L. c. 269, § 10 (a), (c), or (d), as that term is used in G. L. c. 119, §§ 52-63, is a ‘conviction’ as that term is used in G. L. c. 269, § 10 (d).” The situation in Connor C. was a unique one, however, and the majority neglects to mention that the court was careful to emphasize the narrowness of its holding, limiting it to those specific statutory provisions only. See ibid.
In Connor C., the court was faced with determining whether a prior adjudication of delinquency for violation of G. L. c. 269, § 10(a), satisfied the requirement of § 10(d) that a person previously be “convicted” of a firearm offense. See id. at 639. Connor C. reaffirmed the “long-standing jurisprudence that an ‘adjudication’ that a child has violated a law generally is not a ‘conviction’ of a crime.” Id. at 646. Nevertheless, the youthful offender statutes, G. L. c. 119, §§ 52, 54, and 58, explicitly reference the potential for a juvenile to violate G. L. c. 269, § 10(d), despite § 10(d)’s requirement of a “conviction.” In order to harmonize § 10(d) with the youthful offender statutes, then, it was necessary to interpret the word “conviction,” as used in § 10(d), to include a juvenile adjudication of § 10(a).
The holding of Connor C. “is a narrow one, limited to these *165specific statutes,” id. at 646, and I would not, as the majority does, expand it beyond those express limits. Indeed, the majority glosses over the emphasis the Supreme Judicial Court gave to this point by its footnote in Commonwealth v. Valiton, 432 Mass. 647, 650 n.4 (2000). Released on the same day as Con-nor C., the footnote in Valiton deliberately declines to apply the holding of Connor C. to a statute that was not referenced in G. L. c. 119. Because G. L. c. 269, § 10G, also is not specifically referred to in the youthful offender statutes, I would adhere to the general rule that adjudications are not convictions. See id.